DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 11/15/2019, 02/06/2020, 05/11/2020, 07/13/2020, 11/06/2020, 01/12/2021, and 02/05/2021 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the parentheticals, for example “(CoFeB)” or “(MgO)”, render the claim indefinite, as it is unclear as to if the parentheticals are optional embodiments or not.  Therefore, the metes and bounds of the claim are not clearly defined, and the parentheticals render the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the parentheticals to represent optional embodiments.

	In regards to Claims 2 and 7, the terms “reference layer” and “free layer” render the claim indefinite.  It is unclear as to what characteristics or structure result in a “reference” layer or a “free” layer.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the above terms.
	
	In regards to Claims 3-6, 9-10, and 12-14, the terms “about” and “between” render the claims indefinite.  It is unclear, for example, as to what constitutes “about 0.9 nanometers”, which could refer to 1nm, 0.8nm etc.  Furthermore, it is unclear as to whether or not the bounds of the thickness of the tantalum layer includes the thicknesses of 0.05 nm and 0.3 nm or not.  Therefore, the metes and bounds of the claims are not clearly defined, and the terms render the claims indefinite.
	For purposes of Office examination, the Examiner is interpreting the term “about” to mean within 25% of, and “between” to include the endpoints of the thickness range claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2012/0280336 (Jan).
	In regards to Claims 1 and 3-6, Jan teaches a magnetic element wherein a FM1 layer may be made of CoFeB and an FM2 layer may be CoFe (¶43), wherein FM1 contacts an oxide layer of MgO (¶43), wherein a moment diluting layer 38 separates the FM1 and FM2 layers which can be Ta and have a thickness of 0.1-0.2 nm (¶45), such that thermal stability is a composite free layer with FM1/Ta/FM2 configuration is ton adversely affected compared with a single free layer (¶45) – corresponding to a tunnel magnetoresistance element comprising an MgO layer, a CoFeB layer in direct contact with the MgO layer, a CoFe layer, and a tantalum layer in direct contact with the CoFeB and CoFe layers (instant Claim 1), wherein the tantalum layer is about 0.1 nm thick (instant Claim 5), and between 0.05 nm and 0.3 nm (instant Claim 6).  Jan also teaches that the thickness of the FM1/FM2 is around 0.8 to 1.1 nm (¶45) – corresponding to the 

	In regards to Claims 2, 7, 9-11, and 17, Jan teaches that in an exemplary Fig. 3, the free layer 37 is formed from a FM1/diluting layer/FM2, wherein the barrier 30 is MgO and the FM layers can be CoFe and CoFeB, respectively (¶50, Fig. 3), and a pinned layer may have one or more of CoFe/CoFeB and a coupling layer of Ru in a SyAF structure (¶49).  One of ordinary skill in the art would recognize that Ta may be used as a coupling layer in place of Ru, , especially as Jan teaches that it is known in the art to use Ta, particularly for SyAF structures (¶16) – corresponding to a the CoFeB layer being a first CoFeB layer, the CoFe layer being a first CoFe layer and the tantalum layer being a first tantalum layer, wherein said layers are part of a reference layer, and further comprising a second CoFeB layer in direct contact with the MgO layer, a second CoFe, and second tantalum layer in direct contact with the second CoFeB and CoFe layer, wherein said second layers are part of a free layer, and corresponding to the TMR being single pinned (instant Claims 2, 7, 9-11, and 17)

In regards to Claims 12-14, Jan teaches a magnetic element wherein a FM1 layer may be made of CoFeB and an FM2 layer may be CoFe (¶43), wherein FM1 contacts an oxide layer of MgO (¶43), wherein a moment diluting layer 38 separates the FM1 and FM2 layers which can be Ta and have a thickness of 0.1-0.2 nm (¶45), such that thermal stability is a composite free layer with FM1/Ta/FM2 configuration is ton adversely affected compared with a single free layer (¶45) – corresponding to the tantalum layer is about 0.1 nm thick (instant Claim 13), and between 0.05 nm and 0.3 nm (instant Claim 14).  Jan also teaches that the thickness of the 

In regards to Claims 8 and 15-16, Jan teaches that each of the FM1/2 layers may be a laminate of a Fe alloy with one or more of Co, Ni, and B (¶24); one of ordinary skill in the art would understand that a laminate of an FM2 layer could include NiFe in direct contact/laminated with CoFe – corresponding to a free layer comprising a NiFe layer, the NiFe layer in direct contact with the CoFe layer (instant Claim 8).  Similarly, as Jan teaches that laminates of Fe alloys with one or more of Co, Ni, and B are used, one of ordinary skill in the art would recognize that an additional layer of CoFe may be used as a bias layer to be contacting/laminated with the CoFe of the FM1/2 layer – corresponding to a bias layer in directed contact with the free layer, wherein the bias layer comprises a third CoFe layer (instant Claims 15-16).  

In regards to Claim 18, Jan teaches a product that is substantially identical in structure and composition as that claimed in instant Claim 1.  Therefore, one of ordinary skill in the art would expect a TMR product with a substantially identical structure and composition to exhibit substantially identical properties, including being double pinned (instant Claim 18).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2012/0280336 (Jan) in view of United States Patent Publication No. US 9,741,372 (Campiglio).

In the same field of pinned magnetoresistance elements, Campiglio teaches a double pinned magnetoresistance element (Abstract), wherein conventional GMR/TMR elements such as spin valves are known to have undesirable hysteresis behavior, which reduces their accuracy of magnetic field or current measurements (Column 2, Lines 28-33).  Campiglio teaches that in order to reduce the number of magnetic domains in the free layer, a plurality of layers can be added to achieve an intra-stack magnetic bias with a so-called “double pinned” arrangement (Column 9, Lines 23-31), which achieves a field by the second pinned layer (Column 9, Line 53).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized a double pinning arrangement, as taught by Campiglio, within the TMR element of Jan.  One skilled in the art would have been motivated by the desire and expectation of reducing undesirable hysteresis behavior by optimizing the field created from a second pinned layer, which reduces the number of magnetic domains in the free layer, as taught by Campiglio, within the TMR element of Jan, in order to improve performance.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2007/0243118 (Hayakawa) teaches a high-speed, super-low-power-consumption nonvolatile memory with a high thermal stability, wherein nonvolatile magnetic memory is equipped with high-output tunnel magnetic resistance devices to each of which a free layer with a high thermal stability is applied, while a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784